NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WERNER et al. (US 20190230615 A1). 
Re claim 1. WERNER discloses (abstract) a tire pressure detection device (FIG.1) comprising: 
an emitter 13 adapted to be installed to a tire to detect tire pressure (i.e. 100 TPMS sensor module – modules 22 in FIG.2), the emitter sending tire pressure data via Bluetooth communication [0034], and 
a receiver 24 pairing the emitter by Bluetooth communication (i.e. bidirectional communication [0039]), and receiving the tire pressure data sent from the emitter. [0034]
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHONG et al. (US 20170136834 A1). 
Re claim 1. CHONG discloses (abstract) a tire pressure detection device (FIG.4) comprising: 
an emitter 200 adapted to be installed to a tire to detect tire pressure (i.e. sensor 200  [0046]) the emitter sending tire pressure data via Bluetooth communication [0023, 0071-0072], and 
a receiver 300/400 [0048, 0055] pairing the emitter by Bluetooth communication, and receiving the tire pressure data sent from the emitter (FIG.4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WERNER et al. (US 20190230615 A1) in view of MCINTYRE et al. (US 10220660 B2).
Re claim 2. WERNER discloses the tire pressure detection device as claimed in claim 1. 
	However, WERNER fails to explicitly disclose:
	wherein the receiver includes an LF trigger coil connected to a front end thereof, the LF trigger coil activates the emitter.
MCINTYRE teaches (abstract) in the similar field of invention, an apparatus (FIG.1) for tire pressure information sensing using tire sensors, wherein LF trigger signals (FIG.5) used from being at a front end of LF antenna to activate an emitter/sensor (c.6, ll.1-15, c.9, ll.5-25), such that the sensor 200 is energized by way of LF signals from monitor 300 (FIG.1) for the purpose of actuating different tire sensors as needed by system in FIG.1.	Official notice is taken that one of ordinary skill in the art would understand the use of coils used within antennas elements such as the antennas used in systems shown by MCINTYRE.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using LF signals to activate the emitter in order to obtain a tire monitor system that can selectively activate any tire sensor as needed.
	Re claim 3. WERNER discloses the tire pressure detection device as claimed in claim 2. 
	However, WERNER fails to explicitly disclose:
wherein the receiver is an elongate part and the LF trigger coil is connected to the front end of the receiver so as to be located close to the emitter.
MCINTYRE teaches (abstract) in the similar field of invention, wherein a receiver (FIG.3) includes an elongate part (i.e. 302/304 or 312/316 – FIG.3) and the LF trigger is connected to a front end of receiver (i.e. antennae 302A-302D or 312A-312D are used to communicate LF signals – FIG.3) located close to emitter (i.e. sensors in wheel well – FIG.1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the similar physical structure of receiver and emitter arrangement as taught by MCINTYRE in order to properly send LF signals from antennae into wheel well for tire pressure monitoring.
Re claim 4. WERNER discloses the tire pressure detection device as claimed in claim I, wherein the emitter includes an identification code (i.e. FIG.7), the receiver pairs the emitter [0069] by identifying the identification code (TPMS modules 22 each have identification codes ID – FIG.2 – codes identified to pair devices by way of table in FIG.7).
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHONG et al. (US 20170136834 A1) in view of MCINTYRE et al. (US 10220660 B2).
Re claim 2. CHONG discloses the tire pressure detection device as claimed in claim 1. CHONG similarly discloses [0055, 0072] using the mobile unit 400 to trigger sensor 200 to operate.
	However, CHONG fails to explicitly disclose:
	wherein the receiver includes an LF trigger coil connected to a front end thereof, the LF trigger coil activates the emitter.
MCINTYRE teaches (abstract) in the similar field of invention, an apparatus (FIG.1) for tire pressure information sensing using tire sensors, wherein LF trigger signals (FIG.5) used 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using LF signals to activate the emitter (sensor) by sending LF signals from antenna of a monitor system as taught by MCINTYRE in order to obtain a tire monitor system that can selectively activate any tire sensor as needed.
	Re claim 3. CHONG discloses the tire pressure detection device as claimed in claim 2. 
	However, CHONG fails to explicitly disclose:
wherein the receiver is an elongate part and the LF trigger coil is connected to the front end of the receiver so as to be located close to the emitter.
MCINTYRE teaches (abstract) in the similar field of invention, wherein a receiver (FIG.3) includes an elongate part (i.e. 302/304 or 312/316 – FIG.3) and the LF trigger is connected to a front end of receiver (i.e. antennae 302A-302D or 312A-312D are used to communicate LF signals – FIG.3) located close to emitter (i.e. sensors in wheel well – FIG.1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the similar physical structure of receiver and emitter arrangement as taught by MCINTYRE in order to properly send LF signals from antennae into wheel well for tire pressure monitoring.
Re claim 4. CHONG discloses the tire pressure detection device as claimed in claim I, wherein the emitter includes an identification code (i.e. FIG.4), the receiver pairs the emitter by identifying the identification code [0055, 0072-0073].

However, CHONG fails to explicitly disclose:
wherein the receiver includes a Liquid Crystal Display to display the identification code and the tire pressure data.
Official notice is taken that a receiver device such as mobile unit of CHONG, could include a display such as a Liquid Crystal Display capable of displaying any information obtained or processed, such as identification data along with corresponding tire pressure data, to provide full information for a user of mobile unit to understand and use the provided information to perform tire maintenance functions.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a LCD on either the mobile unit or to display relevant data as in order to for user to use such data for maintenance efforts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683



/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        2/14/2022